DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses encapsulating data packets into Data Transport Units, and the data packets have respective quality of service tolerances. The claimed invention delays some of the data packets that have lower quality of service tolerance.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A transmitter comprising data encapsulation circuitry configured to: 
encapsulate data packets into Data Transport Units (DTUs), for transmission over a communication medium; the data packets having respective quality of service (QoS) tolerances; and 
delay transmission of first data packets with a lower QoS tolerance and 
group the first data packets in a subset of DTUs available for transportation of the first data packets.

Regarding claim 14, the claim contains similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-13, these claims depend from claim 1 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411